  Case 20-20111        Doc 21  Filed 03/13/21 Entered 03/13/21 15:12:13             Desc Main
                                 Document     Page 1 of 4
                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


IN RE:                                               )      Case No.20- 20111
                                                     )
Frank Visconti                                       )      Chapter 7
                                                     )
                    Debtor                           )      Hon. A. Benjamin Goldgar

                                       NOTICE OF MOTION

TO:      See Attached Service List

       . PLEASE TAKE NOTICE that on April 23, 2021 at 11:00 a.m., I will appear
before the Honorable A Benjamin Goldgar or any judge sitting in that judge’s place, and
present the TRUSTEE'S MOTION TO DISMISS PETITION DISMISS WITH NOTICE
UNDER LOCAL RULE 2002-1 . This motion will be presented and heard
electronically using Zoom for Government. No personal appearance in court is
necessary or permitted. To appear and be heard on the motion, you must do the
following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 160 817 7512 and the
password is 623389 . The meeting ID and password can also be found on the judge’s
page on the court’s web site.

      If you object to these motions and want it called on the presentment date
above, you must file a Notice of Objection no later than two (2) business days
before that date. If a Notice of Objection is timely filed, the motion will be called on the
presentment date. If no Notice of Objection is timely filed, the court may grant the
motion in advance without a hearing.


                                               Ilene F. Goldstein, as Trustee for
                                               the Estate of Frank Visconti

                                               By:   /s/ Ilene F. Goldstein
                                                     One of Her Attorneys

lene F. Goldstein
Law Offices of Ilene F. Goldstein, Chartered
950 Skokie Blvd, Suite 211
Northbrook, IL 60062
(847) 562-9595
 Case 20-20111       Doc 21   Filed 03/13/21 Entered 03/13/21 15:12:13      Desc Main
                                Document     Page 2 of 4

                              CERTIFICATE OF SERVICE

Statement on service list regarding serving docs electronically

       I, Ilene F. Goldstein, attorney, state that pursuant to Section II, B, 4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System,
service of the above referenced TRUSTEE'S MOTION TO DISMISS PETITION DISMISS
WITH NOTICE UNDER LOCAL RULE 2002-1, on all persons identified as Registrants
on the appended service list was accomplished through the Court’s Electronic Notice
for Registrants, and, as to all other persons on the service list, I caused a copy of the
TRUSTEE'S MOTION TO DISMISS PETITION DISMISS WITH NOTICE UNDER LOCAL
RULE 2002-1, to be e-mailed to the address listed, faxed to the number indicated or
sent First Class Mail, as indicated, to each such person on the attached service list
before the hour of 4:00 p.m. on March 15, 2021.

                                                 /s/ Ilene F. Goldstein
                                               Ilene F. Goldstein



                                     SERVICE LIST


U.S. Trustee                      Via Court’s Electronic Notice for Registrants
Jeffrey L. Gansberg
Office of the U.S. Trustee, Region 11
219 South Dearborn Street
Room 873
Chicago, IL 60604

Attorneys for Debtor              Via Court’s Electronic Notice for Registrants
David M Siegel
David M Siegel & Assoc
790 Chaddick Drive
Wheeling, IL 60090

Debtor                            Via First Class Mail

Frank Visconti
13595 Lucky Lake Drive
Lake Forest, IL 60045
 Case 20-20111       Doc 21   Filed 03/13/21 Entered 03/13/21 15:12:13     Desc Main
                                Document     Page 3 of 4

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                          )     Case No. 20-20111
                                                )
Frank Visconti                                  )     Chapter 7
                                                )
                   Debtor                       )     Hon. A. Benjamin Goldgar

  TRUSTEE'S MOTION TO DISMISS WITH NOTICE UNDER LOCAL RULE 2002-1

         ILENE F. GOLDSTEIN, Trustee of the Estate of Frank Visconti (“Trustee"), by

and through her undersigned counsel, moves this Court for the entry of an Order

dismissing this case pursuant to 11 U.S.C. § 707 and in support thereof states as

follows:

         1.    Frank Visconti filed his voluntary petition for relief under Chapter 7 on

November 12, 2020.

         2.    Ilene F. Goldstein has been appointed Trustee of the Debtor’s Estate.

         3.      The Debtor did not appear at the First Meeting of Creditors claiming

illness. A continued meeting was granted by the Trustee.

         4.    The Debtor did not appear at the continued scheduled Meetings of

Creditors. A second continued meeting was granted by the Trustee. The case was

therefore continued three times. The night before the third meeting Debtor’s counsel

requested a fourth continuance due to the inability of the Debtor to provide mandatory

341 documents. The Trustee refused the continuance. The next morning the day of

the scheduled hearing the Trustee received an email indicating that the documents

would be delivered. The Trustee rejected that offer for many reasons including the

suspicious nature of the response only after the Trustee advised of her intent to

dismiss, the likelihood based on the information contained in the email that the Tax

returns may not have even been filed with the appropriate authorities; the delay
  Case 20-20111        Doc 21
                            Filed 03/13/21 Entered 03/13/21 15:12:13 Desc Main
                              Document     Page 4 of 4
caused by the Debtor, and the knowledge that these documents were necessary even

before the Debtor filed the instant bankruptcy.

         5. The docket suggests that this Debtor has filed 8 bankruptcies in the last 25

years.        Further these required documents was known to Debtor’s counsel and

presumably the Debtor before the case was filed. Further, this is not a simple case

as there are numerous business interests. The Debtor has failed to comply with his

their requirements as a Debtor.

         WHEREFORE, the Trustee, Ilene F. Goldstein, prays for the entry of an order:

         1. Dismissing the Debtors’ case;

         2.      For such other and further relief as the Court deems just and proper.

DATED: March 13, 2021
                                               Ilene F. Goldstein, Trustee of the
                                               Estate of Frank Visconti

                                               By:   /s/ Ilene F. Goldstein
                                                      One of Her Attorneys
Law Offices of Ilene F. Goldstein, Chartered
950 Skokie Blvd, Suite 211
Northbrook, IL 60062
(847) 562-9595
